DETAILED ACTION
Status of Claims
	Claims 1-19 are pending.
	Claims 10-19 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 4 is withdrawn in view of Applicant’s amendment.
	The previous rejection of claim 9 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment.
	All other grounds of rejection stand. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0312372).
Regarding claim 1, Wei discloses a low stress method of electroplating copper on a substrate (abstract), comprising:
Providing a substrate (abstract) (= providing the substrate)
Providing a bath comprising a copper salt [0021], an acid [0022], a leveler [0023]-[0024], a chloride [0026], an accelerator [0019], a suppressor [0020], and water [0035] (= providing an electroplating bath that includes a copper salt, an acid, a leveler, a chlorine compound, an accelerator, a suppressor, and water); 
Heating and electroplating at a temperature range of 15 to 80 ºC [0028] (= heating the electroplating bath to 30 to 55 ºC and electroplating the substrate in the electroplating bath to form the stress-free copper film while maintaining the electroplating bath at 30- 55 ºC; the temperature of Wei overlaps the claimed range therefore a prima facie case of obviousness exists),
Wherein the leveler is organic [0024] (= wherein the leveler is an organic compound).  Regarding the claimed “first internal stress” and “second internal stress”, the teachings of Wei are directed towards producing improved low internal stress copper deposit (abstract) and explicitly states that internal or intrinsic stress is problematic leading to curling, bowing and warping etc. [0002]-[0003].  Wei discloses that the additives of the electrolyte help lead to a low internal stress [0018].  Additionally, Wei discloses internal stresses immediately after plating and then after aging for a few days.  The range immediately after includes values between 0 to 950 psi and after aging the range includes values from 300 – 900 psi.  The stress range immediately after plating of Wei overlaps the claimed range therefore a prima facie case of obviousness exists.  The stress range after aging of Wei is outside the claimed range.  Regarding the claimed aged internal stress range, although Wei’s range is outside the claimed range, the instant claims do not recite any method step or material that varies from the disclosure of Wei.  Similar processes can reasonably be expected to yield products which have the same properties.  In re Spada; In re DeBlauwe; In re Wiegand.  When applicants claim a process in terms of a function, property or characteristic and the process of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, Applicants should point out the manufacturing process act or operation that is recited in the claims that would be expected to impart the distinctive structural characteristics to the final product. Moreover, Wei identifies that the usage of additives allows for the reduction in stress therefore one of ordinary skill in the art would necessarily adjust the additive composition to arrive at a desired stress level [0018].
Regarding claim 2, Wei discloses wherein the electroplating bath is heated and maintained at 15-80 ºC [0028].  
Regarding claim 3, Wei discloses wherein the electroplating is conducted at 1-20 ASD [0028]. 
Regarding claim 4, Wei discloses wherein the copper salt is copper sulfate at a concentration of 10-400 g/L [0021], the acid is sulfuric acid in an amount of 1 to 400 g/L [0022], hydrochloric acid in an amount of 20 to 500 ppm [0026], an accelerator in an amount of equal to or greater than 1 ppm [0019], a suppressor in an amount of 0.1 to 10 g/L [0020] and the leveler in an amount of 1 ppb and 1 g/L [0024].  
Regarding claim 5, Wei discloses wherein the accelerator is 3-mercapto-1-propane sulfonic acid [0018]. 
Regarding claim 6, Wei discloses wherein the suppressor is polyoxyalkylene glycol [0020]. 
Regarding claim 7, Wei discloses wherein the leveler includes 1-(2-hydroxyethyl)-2-imidazolidinethione [0024].  
Regarding claim 8, Wei discloses annealing for 1-5 hours at a temperature between 100-150 º C [0030].  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2016/0312372) in view of Kondo et al. (US 2010/0307925).
Regarding claim 9, Wei fails to disclose stirring as claimed. 
In the same or similar field of copper electroplating, Kondo discloses electroplating copper wherein the plating liquid is stirred for keeping constant the concentration of the plating bath components to the surface of the object to be plated [0053].  Kondo discloses stirring with an rpm of 1000 rpm [0063].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising stirring at an agitation of 100 to 1400 rpm because Kondo discloses electroplating copper wherein the plating liquid is stirred for keeping constant the concentration of the plating bath components to the surface of the object to be plated [0053].  

Response to Arguments
Applicant's arguments filed 27 August 2022 have been fully considered but they are not persuasive. The argument on page 9 states that Wei generally states that electroplating should take place between 15 to 80 ºC and Wei discloses the electroplating baths were prepared at room temperature and allowed to come to room temperature.  The Examiner acknowledges that the electroplating baths were prepared at temperatures below 30 ºC [0035], however, Wei positively recites that electroplating was carried out at temperatures of 15 to 80 ºC [0028].  Regarding any examples performed at room temperature, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(11)). A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ569 (CCPA 1982).
Regarding the resulting internal stress values, it is noted that Wei teaches the same method steps and materials claimed.  There is nothing currently claimed that varies from the method of Wei.  Further the teachings of Wei are directed towards producing improved low internal stress copper deposit (abstract) and explicitly states that internal or intrinsic stress is problematic leading to curling, bowing and warping etc. [0002]-[0003].  Wei discloses that the additives of the electrolyte help lead to a low internal stress [0018].  Additionally, Wei discloses internal stresses immediately after plating and then after aging for a few days.  The range immediately after includes values between 0 to 950 psi and after aging the range includes values from 300 – 900 psi.  The stress range immediately after plating of Wei overlaps the claimed range therefore a prima facie case of obviousness exists.  The stress range after aging of Wei is outside the claimed range.  Regarding the claimed aged internal stress range, although Wei’s range is outside the claimed range, the instant claims do not recite any method step or material that varies from the disclosure of Wei.  Similar processes can reasonably be expected to yield products which have the same properties.  In re Spada; In re DeBlauwe; In re Wiegand.  When applicants claim a process in terms of a function, property or characteristic and the process of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, Applicants should point out the manufacturing process act or operation that is recited in the claims that would be expected to impart the distinctive structural characteristics to the final product. Moreover, Wei identifies that the usage of additives allows for the reduction in stress therefore one of ordinary skill in the art would necessarily adjust the additive composition to arrive at a desired stress level [0018].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795